Executive Office of the President                             U.S. Office of Personnel Management
Office of Management and Budget

                                         April 20, 2020

M-20-23

MEMORANDUM FOR HEADS OF EXECUTIVE DEPARTMENTS AND AGENCIES

FROM:          Russell T. Vought    G\_ \j�­
               Acting Director, Office of Management and Budget

               Michael J. Rigas     �ffek�.,.,,,......_
               Acting Director, U.S. Office of Personn:i z�ge�ent

SUBJECT:       Aligning Federal Agency Operations with the National Guidelines for Opening
               Up America Again


         The Federal government's aggressive response to the coronavirus disease 2019
("COVID-19") saved lives and substantially mitigated overall damage and risk to the
Nation. Along with its role in leading response efforts, the Federal government is the Nation's
largest employer, with a significant presence and impact in communities across the country. The
immediate response to COVID-19 included a calibrated re-alignment of various Federal
activities and operations around the country, and operational shifts such as a dramatic surge in
Federal workforce telework. Now, in partnership with state, local, tribal, and territorial
governments, and the private sector, the Federal government is actively planning to ramp back
up government operations to the maximum extent possible, as local conditions warrant,
consistent with the National guidelines for Opening Up America Again.

        The National guidelines allow objective assessments of epidemiological status and
overall preparedness by states to follow a phased approach for individuals and employers to
resume normal activities. The guidelines incorporate gating criteria which must be met in a state
or county (in addition to core preparedness responsibilities) before proceeding to the phased
reopening process: 1) influenza-like illnesses and covid-like cases of illness must trend
downward for 14 days; 2) documented COVID-19 cases and prevalence of positive tests must
trend downward for 14 days (while not decreasing the overall number of tests); and, 3) local
hospitals must have the capacity to treat all patients without crisis care and jurisdictions must
have a robust healthcare worker testing program and plan in place.
          Once gating criteria are met, state and regional leaders will be able to assess appropriate
 mitigation strategies to move through a 3-Phased process to re-open America. The timeline for
 moving through the 3-Phased approach will be dependent on the ability to control infection
 levels, and maintain a constant decrease over time. The Federal government remains committed
 to this Federally supported, state managed, and locally executed model.

         The plan to return Federal government operations to normalcy parallels the National
 guidelines. This guidance establishes near- to mid-term processes to align Federal agency
 operations to the National guidelines, and supports the transition of Federal government
 operations back to a normal state while maintaining practices which have proven successful in
 fighting the virus. In general, the Federal Government will calibrate its transitional strategy to
 return to normal operations to the Phase of a state, county, region, or metropolitan-area
 determined by the state assessment.

           Given the diversity of Federal workforce missions, geographic locations and the needs of
  individuals within the workforce itself, this transition will require continued diligence and
  flexibility from Federal agencies and the Federal workforce. Federal agencies are held to a high
  standard for continuing operations and services to the American public. To this end, agency
  leaders must continue to ensure continuity in delivery of Federal government services, protect
. the health and safety of the Federal workforce, and provide Federal government leadership and
  momentum as an impetus toward a broader national return to normalcy. The Federal
  government's actions are critical for the Nation's response and recovery, and for maintaining a
  high level of trust in government services that millions of Americans depend on each day.

         This guidance describes a process for agency heads and leaders to make decisions for
 their workforce operations while utilizing the different telework postures implemented during the
 outset of the COVID-19 response. Agencies should account for agency personnel and facility
 requirements when determining service levels and telework posture to meet their specific
 mission needs.

 I. Parameters to Inform Agency Operating Decisions

         The Federal government has a critical role to assist and lead the national recovery. This
 guidance provides the framework for agencies to take immediate actions to begin adjusting their
 operating status for a controllable, steady return to normal operations, and align agency
 operations through the "Gating Period" and the 3-Phase framework in the National guidelines.
 Federal government-wide operating decisions will be informed by states' phasing assessments
 and conditions, but implemented at the direction of agency heads or as delegated by the agency
 head.

         Once agency heads have instituted policies and procedures consistent with "Guidelines
 for Employers: All Phases" (Appendix I), agency heads should begin transitioning federal
 operations to align with a geographic area's respective phase, while also accounting for agency
 operational needs, as appropriate and applicable. Agencies will coordinate with 0MB and O~M
 as decisions are made, to apply consistent regional operational decisions where practical when
 considering varying mission requirements. For example, mitigation measures for an office


                                                  2
 worker will likely look much different than the measures for those who perform their jobs in a
 non-office setting, and would result in potentially different operational phasing and mitigation
 decisions even within a single geographic location.
 Agencies must remain vigilant to minimize and control the impact of COVID-19 in their
 workplace.

        Additional recommendations for all workplaces from the President's National guidelines
 for Opening Up America Again are included as Appendix I. Federal agencies must incorporate
 these guidelines into agency workplace protocols.

         Each phase of the National guidelines defines basic parameters that individuals and
 employers must adhere to and that agencies must consider during the transition to normal
 operations. Variances among agency missions, workforce demographics, geographic locations,
 occupations, facilities, and available resources will influence agency determinations to
 effectively operationalize an orderly phased transition to normal operations, consistent with the
 National guidelines.

        Agency heads must make decisions in the following operational areas:

 A. Geographic-Based Decisions

          Federal agencies must establish a decision-making process that cross-references
  information in the geographic areas they operate with information in the gating criteria while
  assessing the ability to comply with employer parameters in the 3-Phase framework. For
  instance, 85% of the Federal workforce is outside the Washington DC area, so agency heads
  must be cognizant of the phasing status for all states and regions where an agency operates.
· Agency leaders must have a clear process to elevate phasing status and other information to
  decision-makers, to make decisions at the appropriate level, and to clearly and expeditiously
  communicate those decisions to Federal employees and contractors. Agencies should consider
  streamlining approval processes for key decisions, including issuing policy waivers and
  delegating decision-making where appropriate. For example, agency heads can delegate certain
  operational or personnel decisions to component- or bureau-level leaders, where appropriate.

         State and regional assessments should be the starting point for discussions and decisions
 related to Federal agency operations, but additional factors may include: school and daycare
 closures, mass transit availability, parking availability, facility requirements, and missions.

         Agencies will need to ensuring continuity of federal services, protecting the health and
 safety of the Federal workforce, protecting public health and promoting economic recovery.
 Agencies should tailor mitigation measures to the specific type of workplace and occupation.




                                                  3
 B. Telework Status Guidelines

        Agency heads maintain the flexibility to develop and continue to use appropriate
 telework protocols for their operations. As conditions change, agency heads should revisit
 telework policies and agreements in order to continue progressing to normal operations or
 address changing conditions while retaining the needed flexibility during the response.

         Until agencies have resumed normal operations and risk is minimal, all Federal agencies
 are encouraged to maximize telework flexibilities to all eligible workers within those populations
 that the CDC has identified as being at higher risk for serious complications from COVID-19
 (CDC High Risk Complications) and to CDC-identified special populations including pregnant
 women (CDC Special Populations), regardless oflocation 1. If a vulnerable employee ' s duty
 location is within an area that is classified as Phase 3, they may return to work at their duty
 location, but should continue physical. distancing protocols and other mitigation measures.
 Agencies do not need to require certification by a medical professional, and may accept self­
 identification by employees that they are in one of these populations.



      Telework. Agencies are encouraged to begin moving toward normal operations as conditions
      warrant by utilizing available telework levels, which will generally align to the designated
      phase of an office location pursuant to the guidelines for Opening Up America Again.


                    Agencies should continue in "Maximum Telework Flexibility" operating
"Gating             status, at the discretion of the agency head.
Period"
                    During the initial "Gating Period," agencies should assess and implement all-phase
                    employer obligations that will need to be implemented to progress through the
                    three phases. See Appendix I. These assessments should be done for all
                    significant agency duty locations.


Agencies            Encourage telework whenever possible and feasible with agency operational
should lift         needs. Agency heads should lift mandatory telework in these geographic areas,
mandatory           but should continue to apply the breadth of telework flexibilities, dependent on
telework            mission-needs, 0MB and OPM guidance, and the Telework Enhancement Act.

                    Agencies must maximize telework flexibilities specifically for eligible workers
                    within those populations that the CDC has identified as being at higher risk for
                    serious complications from COVID-19 (CDC High Risk Complications) and to
                    CDC-identified special populations including pregnant women (CDC Special
                    Populations).




 1   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

                                                         4
Agencies        Continue to encourage telework whenever possible and feasible with agency
should lift     operational needs. Agencies should lift maximum telework orders. In general,
maximum         employees could potentially begin resuming normal telework arrangements in
telework        these areas. Before requiring employees to resume normal telework arrangements
                on a widespread basis, agency leaders should assess employees' needs, such as
                childcare and transportation. Agency leaders may also establish alternative service
                levels or work arrangements to reduce the number of individuals in an office to
                promote social distancing.

                Agencies must continue to maximize telework flexibilities specifically for workers
                within those populations that the CDC has identified as being at higher risk for
                serious complications from COVID-19 (CDC High Risk Complications) and to
                CDC-identified special populations including pregnant women (CDC Special
    ,
                Populations).



Operational Implement optimized operations and new work arrangements.
Optimization


         In addition to updating telework policies, agencies may consider new work arrangements
 for the immediate future to support resumption of normal activities, while ensuring the health
 and safety of the workforce. As an example, agencies may create cohorts or teams within an
 office and place the cohort or team on alternating schedules of five days in the office and 15 days
 of telework per month. Adoption of alternative arrangements such as rotating cohorts may
 enable additional flexibility for employees to resume normal operations, regardless of phasing
 status, while maintaining social distancing and reducing contact among work units. When
 considering th~se new work arrangements, agencies should factor in operational constraints and
 employee needs - such as childcare and transportation. Where possible, agencies should employ
 creative and flexible solutions to meeting these needs.

        Departments and agencies are further encouraged to approve leave for safety reasons to
 employees who are in a vulnerable population as identified by the CDC, not telework-eligible,
 and whose duty location is not returning to normal operations. Federal agencies may also grant
 weather and safety leave due to a "condition that prevents the employee or group of employees
 from safely traveling to or performing work at an approved location" (5 U.S.C. § 6329c(b)).
 Because COVID-19 may prevent employees who are at higher risk from safely travelling to or
 performing work at an approved location, agencies may grant these employees safety leave under
 5 U.S.C. § 6329c(b) at the agencies' discretion. In determining their telework and leave
 decisions, agencies should consider the mission critical nature of their work. For further
 information please consult the Office of Personnel Management's guidance.

         If employees are not eligible for telework, agency heads continue to have the discretion
 to offer weather and safety leave, or the agency's equivalent, including for employees who may
 not have been considered "at higher risk" under 0MB M-20-13. In addition, agency heads may

                                                  5
continue offering limited excused absence allowances 2 to caregivers in instances where schools
and daycares remain closed.


C. Personnel Guidelines

        Federal employees and contractors should receive guidance from their agency leadership
to apply policies and directives to individuals and work units within diverse operational
environments and locations.

       The alignment of phases and operating status of Federal agencies will vary based on
conditions in different regions and localities. Agencies are encouraged to allow Federal
employees and contractors to return to the office in low-risk areas.

        Agencies should follow the guidelines for Opening Up America Again and consider for
the following:

        •   Vulnerable populations. Agencies and managers must continue to take precautions
            for vulnerable populations that are at higher risk for severe illness from COVID-19,
            including older adults and people of any age who have serious underlying medical
            conditions. Agencies are expected to continue the maximum telework policy for
            these populations defined by CDC, or other populations that may be impacted by the
            type of work the agency performs, up until a duty station is back at normal operating
            status. Agencies may also take into consideration situations where an employee lives
            with or provides care for individuals in the vulnerable population.

        •   Employees in good health and under age 65. Employees may return to the workplace,
            based on local public health and agency leadership directions and in accordance with
            National guidelines. Employees may wear a face covering at all times while in the
            workplace. Agencies can issue facemasks or may approve employees' supplied doth
            face coverings.

        •   Symptomatic Federal Employees and Contractors. Federal employees and contractors
            should follow their Agency' s process if they are symptomatic or test positive for
            COVID-19. Agency processes should protect the anonymity and privacy of Federal
            employees and contractors, to the extent possible, while disclosing only the
            information necessary for agencies to take appropriate actions of notifying potentially
            affected employees and cleaning the facility. Federal employees and contractors who
            believe they have COVID-19 symptoms should contact their healthcare provider or
            local health officials for further medical advice or testing.




2https://www.opm.gov/policy-data-oversight/covid-19/options-for-telework-eligible-employees-with-caregiving­
responsibilities/

                                                      6
           •   Federal Employees and Contractors that must work on site. In high- and moderate­
               risk areas, critical infrastructure and other employees that cannot telework must
               adhere to the practices in relevant guidance 3.

       Additional personnel-related information can be found in OPM Questions and Answers
available on the OPM website.

D. Facilities, Service & Operations Guidelines

           •   Customer Service Level Decisions. For most citizens, the Federal government that
               they see and recognize consists of local, customer-facing entities with a physical
               presence - like National Parks and Post Offices. Other Federal entities, such as Social
               Security benefits offices, Department of Agriculture and Small Business
               Administration loan offices, Veteran Affairs Medical Centers, provide services,
               benefits, and advice to citizens in a time of need. Therefore, agencies must prioritize
               capacity building for those services that are the most public-facing as well as those
               critical to implementing COVID-19 response efforts to help the nation's recovery.
               For those agencies with a customer-facing mission, agencies should determine how to
               prioritize reopening properties and facilities and provide increased public access to
               these facilities in a manner that is consistent with the National guidelines for Opening
               Up America Again.

           •   Facility-Level Status Decisions. Agencies and their regional office leadership should
               be aware that decisions to open or close a Federally owned or leased building under
               GSA's authority are, by regulation, made by the building's Designated Official (the
               chair of the building's Facility Security Committee, or FSC), in consultation with the
               building manager and law enforcement organization responsible for protecting the
               property (e.g. Federal Protective Service). The Designated Official is the highest­
               ranking official of the primary occupant agency, or the alternate highest-ranking
               official or designee selected by mutual agreement by other occupant agency officials.
               Beyond these "open or close" determinations, decisions concerning utilization of
               specific space (a floor, office, suite, etc.) within a multi-occupant facility are the
               province of the particular agency· inhabiting that space. Telework can present
               challenges for the many Federal workers and contractors who work in facilities
               designed for the handling_ of classified information; therefore, the re-population of
               such facilities (which are typically designated security level IV or V buildings) should
               be prioritized to the extent possible by agencies.


           •   Facilities Screening. Agencies must ensure their policies and procedures restrict
               individuals infected with or at higher risk for serious illness from COVID-19 from
               accessing Federal facilities. The FSC is responsible for deciding building entry
               screening procedures. Facility screenings could include implementing a set of
               questions to be asked upon entry, temperature checks, visual inspection, or other

3
    https ://www.cdc.gov/coronavirus/2019-ncov/community/critica 1-workers/impl ementing-safety-practi ces. htm I

                                                          7
           methods. These agency policies must include specific considerations for Federal
           employees, contractors and visitors. Agencies may consider purchasing facility
           screening services (including basic health screenings and temperature checks) now
           available on the GSA Schedule, subject to availability. These services may require
           agencies to provide appropriate PPE and equipment, including thermometers and
           masks, as outlined in standard procedures.. Agencies may also request employees to
           take their temperature at home prior to reporting to the employee duty station. Each
           agency is responsible for determining the appropriate screening protocol for its
           facilities, and should work with GSA and joint tenants in the case of multi,.agency
           building occupancy. This guidance applies to Federal facilities owned and leased by
           GSA.

        Agencies shall review the relevant CDC and U.S . Department of Labor (DOL) guidance,
as well as other appropriate resources, when developing an_d implementing new or modified
policies and processes. Note that the guidance for healthcare settings differs from other
workplace environments.

       •   Availability of Hygiene Supplies. In making decisions regarding space utilization,
           agencies should ensure they have - and can acquire - an appropriate amount of '
           hygiene supplies, including but not limited to, hand sanitizer, hand soap, paper
           towels, toilet paper, and disinfectant wipes.

       •   Maintaining Facilities Cleanliness. Agencies are to follow CDC guidelines for
           cleaning a building - or portion thereof - following a confirmed or suspected case.
           Hard surfaces in common areas should be cleaned and disinfected routinely as part of
           the regular custodial service. For additional cleaning protocols, GSA follows these
           CDC guidelines: https ://www.cdc.gov/coronavirus/2019-
           ncov/community/organizations/cleaning-disinfection.html

       •   Maintaining Social Distancing & Vigilance in Workplace and Service Delivery.
           Agencies are responsible for implementing social distancing procedures to the extent
           practicable and across all phases, in accordance with the National guidelines. Federal
           employees and contractors onsite should follow social distancing and hygiene
           guidelines to the extent practical. Agencies must consider specific and unique office
           environments, such as open-space designs, when implementing social distancing
           measures. In addition, agencies should institute other policies to enforce social
           distancing and mitigation measures (e.g. , closing common spaces, limited gatherings,
           reconfigured space, prohibiting communal food in workspaces and cafeterias), in
           accordance with the National guidelines.

       Agencies may make cloth face coverings available for Federal employees and
contractors, and visitor use in line with agency protocols.

       Additional facilities related information can be found in the GSA Questions and Answers
found on the GSA website.



                                                8
E: Federal Employee and Contractor Travel Guidelines

        Agencies may reconsider travel limitations currently in place based on mission needs and
National guidelines for Opening America Up Again. For the most recent information on
international travel considerations, please continue to monitor announcements from the CDC and
the U.S. Department of State.


II. Decision-Making Process for Determining the Federal Government's Operating Status
across the Country

        The response and recovery from the effect of COVID-19 will continue to present Federal
agencies with unprecedented challenges, as well as opportunities for improvement, that require
clear roles and responsibilities and decision-making processes.
        This guidance aligns Federal operational decisions with State and regional phasing
determinations in accordance with the National guidelines. It also provides agency heads a
framework for making consistent operational decisions driven by similar on-the-ground
information, while allowing agency heads to make tailored mission-specific decisions as needed.
To that end, agency heads should designate a point of contact for each office location to assist
with gathering relevant local information. Agencies can use Appendix II as a template to collect
local information. The local point of contact should also assist with communicating operating
decisions to employees at that location. Agencies should utilize States' and Regions' phasing
determinations with relevant information on local health and operational conditions.

       Nevertheless, agency heads maintain discretion to manage the agency - including
executing telework policies - in a manner that allows for Federal government mission delivery
regardless of State phasing determinations or other local directives and orders.

        As agencies determine the appropriate operational status for their offices, they must
report those decisions to 0MB and OPM, per forthcoming instructions. As appropriate, 0MB
and OPM will convene agency heads, or their designee, with high populations of employees in
similar locations to bring further consistency to regional decisions.

       Agencies will post on their website the operating status of their public facilities and OPM
will maintain a public site that provides a compilation of this information across all Federal
agencies. These websites will be continually updated as necessary.


III. Conclusion

        Federal employees across the Nation are dedicated to serving the public. The role of a
public servant requires a unique responsibility to lead in times of crisis and during a period of
recovery. In the face' of this historic pandemic, the Federal workforce has continued to ensure
mission critical and essential services continue to meet the Nation's needs. Across the Nation,
public servants will continue to perform a key leadership role in supporting the American people.


                                                9
                                                                                                         Appendix I

a § OPENING_UP AMERICA AGAIN




   Guidelines for All Phases: Employers
            Develop and implement appropriate policies, in accordance with Federal, State, and local
            regulations and guidance, and informed by industry best practices, regarding:

            ✓ Social distancing and protective equipment

            ✓ Temperature checks

            ✓ Testing, isolating, and contact tracing

            ✓   Sanitation

            ✓ Use and disinfection of common and high-traffic areas

            ✓ Business travel



            Monitor workforce for indicative symptoms. Do not allow symptomatic people to physically return to
            work until cleared by a medical provider.

            Develop and implement policies and procedures for workforce contact tracing following employee
            COVID+ test.




                                                                  10
                                                                            Appendix II

     Regional Data & Information Template to Inform Federal Agency Operating Decisions

Federal Agency Considerations

1. Number of Federal employees in Region _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
2. Locations (and co-locations) of Federal Agencies _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
3. Federal Public Facing Facilities or Functions
      a.
      b.
         C.
         d.
       e.
4. Availability Of Personal Protective Equipment (PPE) for Frontline Federal Employees/
   Contractors- - - - - - - - - , - - - - - - - - - -- - -- - - -- - - - - - -
5. Capacity for Adequate Cleaning of Federal Facilities (Based on discussion with GSA
   building
   manager)_ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - - -
6. Status of Childcare Facilities within Federal Agencies_ _ _ _ __ _ _ _ __ _ __


Community Characteristics

1. Office Location - - - - - - - -- -- - -- - -- -- - - -- -- - - -
2.    State-wide Directives - - - - - - - - - - -- -- - - -- - - - - - - - -
3.    County-wide/City Directives _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ __ _ __ _ _
4.    Status of Mass Transit Operations _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ __ _ __
5.    Status of School- - - - - - - - - - - - - - - - - - - - - - -- - - - -
6.    Status of Childcare Services- - - - -- - - - - - - - - - - - - - - - - - -
7.    Status of Dependent Care Services_ _ _ _ _ _ _ _ _ _ __ _ __ _ _ _ _ _ __
8.    Other Local Services- - - - - - - - -- - - -- - - - - - - - - - - - --




                                            11
